NO. 12-14-00239-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

                                                            §   APPEAL FROM THE 321ST
IN THE INTEREST OF R.D.,
                                                            §   JUDICIAL DISTRICT COURT
A CHILD
                                                            §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was signed on July 7, 2014.
Appellant timely filed a notice of appeal that failed to contain the information required by Texas
Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of service showing service on all
parties to the trial court's judgment.
         On August 29, 2014, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with Rules 9.5 and
25.1(e). He was further notified that unless he filed an amended notice of appeal on or before
September 29, 2014, the appeal would be referred to the court for dismissal. See TEX. R. APP. P.
42.3(c). The deadline for filing an amended notice of appeal has passed, and Appellant has not
corrected his defective notice of appeal. Accordingly, the appeal is dismissed for failure to
comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c); Feist v. Berg,
No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.—Tyler Feb. 11, 2004, pet. denied)
(mem. op.); Feist v. Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.—Tyler
Feb. 11, 2004, pet. denied) (mem. op.).
Opinion delivered October 8, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           OCTOBER 8, 2014


                                          NO. 12-14-00239-CV


                             IN THE INTEREST OF R.D., A CHILD


                                 Appeal from the 321st District Court
                          of Smith County, Texas (Tr.Ct.No. 13-2995-D)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.